Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable by US 3,561,220.
As concerns claim 1, (US 3,561,220) discloses a system for performing a subterranean operation, the system comprising:
a base structure (46) configured to couple to a rig floor;
a bellows (37) with a longitudinal internal cavity, with one end of the bellows attached to the base structure; and
a retention ring (27) attached to an opposite end of the bellows, wherein vertical movement of the retention ring lengthens or shortens the longitudinal internal cavity.

Claims 9-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Bode (US 5,295,536).
As concerns claim 9, Bode (US 5,295,536) discloses a method for performing a subterranean operation, the method comprising:
coupling a mud bucket (20) to a rig floor (12);
raising a retention ring (44) of the mud bucket, thereby elongating a longitudinal internal cavity of the mud bucket such that a connection of a tubular string (15) is positioned within the longitudinal internal cavity; and
unthreading the connection (by unthreading various bolts 37) while the connection is positioned within the longitudinal internal cavity, wherein a tubular is connected to the tubular string at the connection and unthreading the connection disconnects the tubular from the tubular string and expels a fluid from the tubular into the longitudinal internal cavity (Figures 2 and 5 illustrate such a capability).

As concerns claim 10, Bode discloses the method of claim 9, wherein the connection of the tubular string (15) is positioned outside of the longitudinal internal cavity prior to raising the retention ring of the mud bucket. (Prior to installing the unit about the connection 15, the connection is outside of the cavity) 

As concerns claim 11, Bode discloses the method of claim 10, further comprising untorquing the connection via an iron roughneck prior to raising the retention ring of the mud bucket. (Figures 2 and 5 illustrate such a transition; Column 5, Lines 22-26) 

As concerns claim 12, Bode discloses the method of claim 11, automatically raising the retention ring after the untorquing and prior to the unthreading of the connection. (The ring 44 is tightened and sealed about the upper pipe section. Untorquing, understood to be the initial loosening prior to fully unthreading the pipe sections, requires a small vertical component of movement. As the ring 44 is sealed tightly about the upper section of pipe, during the untorquing phase, vertical movement or raising of the ring 44 is understood to occur.)

As concerns claim 13, Bode discloses the method of claim 11, further comprising:
collapsing the longitudinal internal cavity after the fluid is removed from a well center by lowering the retention ring; and
raising the tubular string out of a wellbore until a next connection to be unthreaded is positioned vertically above the mud bucket. (Column 5, Lines 17-61 discusses the movement of the retention ring up and down during use.)

As concerns claim 14, Bode discloses the method of claim 13, further comprising repeating the following operations of:
1) untorquing the next connection,
2) elongating the longitudinal internal cavity via raising the retention ring (sleeve 44 is moved upwards as the string is moved upwards), 3) unthreading the next connection,
4) removing the fluid from the well center (via port 33), 5) collapsing the longitudinal internal cavity via lowering the retention ring (44), and
6) raising the tubular string until another connection is positioned above the mud bucket for each connection of the tubular string to be unthreaded as the tubular string is being at least partially removed from the wellbore. (Column 5, Lines 17-61 discusses the operation of the system as it progresses from Figure 2 to Figure 5 and back to Figure 2, and is understood to cover the claimed steps 1-6.)

As concerns claim 17, Bode discloses the method of claim 9, further comprising flowing the fluid downward through the longitudinal internal cavity, through an interface chamber (lower end of 21) of the mud bucket, and out a drain port (33) coupled to the interface chamber, thereby removing a majority of the fluid from the tubular, flowing the fluid through the mud bucket and away from a well center.

As concerns claim 18, Bode discloses the method of claim 9, further comprising sealingly engaging the tubular string with a lower seal (30) of the mud bucket, the lower seal being positioned at a lower end of the mud bucket.

As concerns claim 19, Bode discloses the method of claim 18, further comprising raising the tubular string (10) while the lower seal remains sealingly engaged with the tubular string. (Figure 5)

As concerns claim 20, Bode discloses the method of claim 18, further comprising sealingly engaging the tubular string with an upper seal (54) of the mud bucket, the upper seal being positioned at an upper end of the mud bucket. (Figure 5)

Allowable Subject Matter
Claims 2-8 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON L LEMBO/
Primary Examiner
Art Unit 3679